     Case 1:20-cv-00015-NONE-EPG Document 25 Filed 10/26/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                                     UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11
     JAMES S. BUSH,                                   Case No. 1:20-cv-00015-NONE-EPG (PC)
12
                        Plaintiff,                    ORDER RE: NOTICE OF APPEARANCE
13
            v.                                        (ECF No. 24)
14
     FLOWERS, et al.,
15
                        Defendants.
16

17

18          James S. Bush (“Plaintiff”) is a state prisoner proceeding in forma pauperis in this civil

19   rights action filed pursuant to 42 U.S.C. § 1983.

20          On October 22, 2020, counsel Thomas Kayes filed a notice of appearance on behalf of

21   Plaintiff. (ECF No. 24). However, under this Court’s local rules, counsel Kayes was required to

22   file and serve a substitution of attorneys. Local Rule 182(a)(2).

23          The Court will waive this defect, but given that there is nothing on the docket indicating

24   Plaintiff’s assent to being represented by counsel Kayes, the Court will require Plaintiff to file a

25   notice with the Court indicating whether he assents to being represented by counsel Kayes.

26   \\\

27   \\\

28   \\\
                                                         1
     Case 1:20-cv-00015-NONE-EPG Document 25 Filed 10/26/20 Page 2 of 2


 1          Accordingly, IT IS ORDERED that Plaintiff has fourteen days from the date of service of

 2   this order to file a notice with the Court indicating whether he assents to being represented by

 3   counsel Kayes. The notice must be signed by Plaintiff.

 4
     IT IS SO ORDERED.
 5

 6      Dated:     October 26, 2020                            /s/
                                                          UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
